REPUBIIC ON CAMEROON
Peace. Work-latherland

MINISTRY Of FORESTRY

MINIS E DES FORETS
AND WILDLIFE

ET DE LA FAUNE

SECRETARIAT GENERAL & | SECRETARIAT NERAL
=

DEPARTMENT Of FORESTRY

fe un 904

DIRECTION

Yaoundé, le

a Ÿ É. s
CAHIER DE CHARGES N° _ CC/MINFOF/SG/DE du__l@ f JAN 904
RELATIF ÆL’EXPLOITATION DE LA CONCESSION FORESTIÈRE
CONSTITUEE DE L’UFA 00 004

En application des dispositions de la Loi n° 94/01 du 20 Janvier 1994 portant
Régime des Forêts, de la Faune et de la Pêche, du décret N° 95/531/PM du 23 Août 1995
fixant les modalités d'application du Régime des Forêts et de l'arrêté N° 0222/A/MINEF du
25 mai 2001 fixant les procédures d'élaboration, d'approbation, de suivi et de contrôle de
la mise en oeuvre des plans d'aménagement des forêts de production du domaine
forestier permanent, Le présent cahier des charges fixe les clauses d'exploitation de la
concession forestière constituée de l'Unité Forestière d'Aménagement 00 004 attribuée à
la Société SIENCAM ENTERPRISE. BP. 5969 Douala.

Le présent cahier des charges comporte des clauses générales et des clauses
particulières. Les clauses générales concernent les prescriptions techniques relatives à
l'exploitation forestière et les prescriptions d'aménagement que doit respecter le
concessionnaire.

Les clauses particulières concernent les charges financières et indiquent les
obligations du concessionnaire en matière de transformation des bois, et celles liées au
cahier des charges spécial pour les UFA situées à proximité des aires protégées.

A - CLAUSES GÉNÉRALES

Article 1°: La concession forestière concernée est située dans les Régions du Centre et
du Littoral, Départements du Mbam et Inoubou et du Nkam, Arrondissements de
Ndikinimeki, Makénéné, Yingui, Nkondjock, Nord Makombé. Sa description est celle
contenue dans le décret portant atiribution de la Concession Forestière constituée de
l'UFA 00 004 à la Société Transformation Reef Cameroun. Elle est reprise en annexe du

présent cahier des charges.

Article 2.- : L'exploitation de cette concession forestière ne doit apporter aucune entrave à
l'exercice des droits d'usage des populations qui concernent entre autres : la récolte des
produits forestiers non ligneux, la chasse traditionnelle, la pêche, le ramassage du bois
mort et la récolte du sable avec l'accord préalable du concessionnaire

Article 3.-: Les diamètres minima d'exploitabilité à appliquer lors de l'exploitation de cette

FT
T à" " Generated by ChfiScan ner
après

Code [Nom commercial Nom Scientifiques. D D

1102  |Acajou blanc Khaya anthotheca Mangona 80
1103 _JAcajou de bassam Kaya ivorensis fNgollon ; 80
1105  |Ayous / Obeche Triplochyton scleroxyton Samba / Ayous 90
1106 |Azobé Lophira alata Okoga / Bongossi 70

fr 107 a Mansonia altissima Nkoul / Nkul 60 |
1108 |Bossé clair Guarea cedrata Ebegbbemva | 80
1109  |Bossé foncé lo thompsonii | Mbollon 90
1110 |Dibétou Lovoa trichilioides Bibolo F 90
1111  |Doussié blanc Afelia pachyloba Mbanga afum ] 80

[ 113 [Doussié rouge Afzelia bipindensis Mbanga Ein 80
1206  |Bubinga rouge Guibourtia demeusei Pr ossé 80
1305  JAndoung brun Aoropotelanthus microphylus Ekop mayo 60
1116 {|Iroko Milicia excelsa Abang 100

F 670 |Izombé Testulea gabonensis Izombé 80
1117  |Kossipo Entandrophragma candollei Atom assié [ 80
1119  |Makoré / Douka Tieghemella africana Nom adjap élang 60
1120 [Moabi Baillonnella toxisperma Adjap 100 |
1340  |Odouma Gossweilerodendron joveri Nom Sidong / Oduma 100 |
1341  [Okan Cylicodiscus gabonensis _JAdum 90
1342 [Faro Daneilla ogea N’sou 70 Il
1121 |Okoumé lAucoumea klaineana Okoumé 80
1207 |Bubinga E Guibourtia ehie Ovengkol 80
1345  [Padouk rouge Prerocarpus soyauxii Mbel 50
1344 _JPadouk blanc Prerocarpus mildbraedii Mbel afum 60
1123 {Sipo Entandrophragma utile Asseng Assié 90 |
1346 ÎTali Erythropleum ivorense Elon 70
1347  |Tchitola / Dibamba Oxystigma oxyphyllum Tchitola dibamba 60
1124 [Tiama Entandrophragma angolense Ebéba | 80
1125 |Tiama Congo Æntandrophragma congoense Ebéba Congo 80
1126 |Wengé Millettia barteri Kakoa avié 50
1301 jAïélé / Abel Canarium schweinfurthit Abel 60
1304 JAlep IDesbordesia £laucescens Omang 50 |
1474 |Alumbi Julbernardia seretii Ekop blanc / Man ékop 50
1305 |Andoung brun Monopetalanthus microphyllus Ekop mayo / Ngang 60

LS

@

1%

Pa

Generated by CamScanner
7

Code. INôm Commercial: Nom sci iifique ; * Rte

1306 | Andoung ros! | Monopetalanihus letestui Ekop B / Ekop mayo

1307 Angucuk_ _ Ongokea gore ‘Angueuk 50
1202 . Aningré R Aningeria robusta JAbam fusil à poils 60
1493 = Anzem Copaifera religiosa Nom essingang 60
1203 il L | Turreaenthus dfricanus Assama 60
1527 Paraberlinia bifoliolata Ekop béli 60
1309 6 | . 4 nopyxis Kaineana Noudougou 50
1310  |Dabéma Piptadeniastrum africanum Atui 90
1564 |Ebiara Yaoundé Berlinia grandifiora Abem yoko 50
1314  |Ekaba Tetraberlinia bifoliolata Ekop ribi 60
1317 |Etimoé Copaifera mildbraedii Nom paka / Nom Essigang 60
1209  |Eyong Eribroma oblongum Eyong 70
1320  |Fraké/Limba Terminalia superba Limba / Akom 60
1322 |Gombé Dideloria letoueyi Ekop ngombé 60
1689 a siennes Anthonotha fragrans Akung élé évélé 60
1690 Se À feuilles Anthonotha ferruginea Akung élé 60
1326 |Koto Pierygota macrocarpa Efok ayous grandes feuilles 60
1331 |Limbali Gilbertiodendron dewevrei Ekobem feuilles rouges 60
1212 {Lotofa / Nkanang Sterculia rhinopetala Nkanang 50
1332 [Mambodé Detarium Macrocarpum Amouk 50
1318 |Eyck Pachyelasma tessmannii Eyek 50
1213 [Movingui Distemonanthus benthamianus Eyen 60
1335 [Naga Brachystegia cynometrioides Ekop naga 60
1336  [Naga parallèle Brachystegia mildbreadii Ekop évène 60
1337 [Nganga Cynometra hankei Ekop nganga / Okomlo 60
1920 Niangon Heritiera utilis Niangon 50
1338 [Niové Siaudiia kamerumensis IM'bonda 50
1339 |Oboto AMammea africana Abotzok 60
1343  |Osanga Pieleopsis hylodendron Sikong 50
1349  |Zingana Microberlinia bisulcata Amuk / Zingana / Alen élé 80
1301 |Abalé Petersianthus macrocarpus Abing 50
1402  |Abam à poils rouges Gambeya beguei Abam à poils rouges 50
1304 |Alep Desbordesia glaucescens Omang 50
1310 |AkoA lAntiaris africana Aloa tol 60
1458  |Akodiakédé Pterygota beguaertii Efok ayous petites feuilles 60
1480 [Andok Hrvingia gabonensis Boubwé / Mbouboui 50
1482 |Andok ngoé Arvingia grandifolia Andok ngoé 50
1485 Angelin lAndira inermis Nom ékang / Kanyiki 50

ST

3

L_

pe 2

A

Generated by CamScanner
SSSR
Abam fusil sans poils 60
JAsila omang 50
Elolom à poils 60
: - __JNauc _ Akondok 80
1548 in ST Cordia planthyrsa Ebé / Enée 60
1550 |Crabwood d'Afrique Engang 7 50
1551 Crabwvood de montagne | lEngane de montagne 50
1554 [Diana T | il Odou vrai 50
1555 [Diana parallèle derici Nom odou 50
[1312 Difou lorns mesozvgia | Ossel Abang 60
1556 |Divida _ [Scorodophloeuszentert Olom 50
1313 |Ebiara Edéa Berlinia bractcosa Abem Edéa 50
1593 |EkopGH [raboñellabarsi Ekop GH 50
1596 |Ekopléké Brac nu Ekop léké 60
1604 |Ekop tani C prosepalum staudtii Ekop tani 50
1316 |Emien stonia boonci Ekouk 50
1639 |Esson Sremonocoleus micranthus Ekop A / Goundou / Esson 50
1836 [Nsotzoa Kigelia acutifolia Nsot zoa 50
1342  [OzanbiliK nirocaryon Kaincanum Angongui 50
1321  |Fromager / Ceiba j Ceiba pentandra | Doum 50
1323 [lantandza Albi: à ferruginca Evouvous 50
1324  fIlomba | Pyenanthus angolensis Eteng 60
1683  |Kapokicr/Bombax Bombax buonopozense 60
1328 [Landa Ervthroxslum mannit Landa TT 50
1329 [Lati Amphimas fer Edjil 50
1330  |Lati parallèle Amphimas Pterocarpoides Nom edjil 50
1631 |Esseng/Lo |Parkia bicolor Lo 60
1724  |Miama Calpocalyx heitzii Ekang 60
1859 |Ohia Celtis mildbraedii Odou élias 50
1311 JDianaz Celtis zenkeiri Odou parallèle 50
1883 |Ouochi Albizia zygia Angoyemé / Ndoya 50
1885  |Ovoga Poga oleosa Angalé | 50
1214 |Ozigo Dacryodes buettneri JAssa 50
1402  |Abam à poils rouges Gambeya beguei Abam à poils rouges 50
1437 |Abura Mitragyna stipulosa Elolom 60
1303 |Ako W ntiaris wehwichii Aloa 50
1452  |Akela à fleurs rouges Pausinystalia talbotii Akela à fleurs rouges 50
1476  |Amvout Trichoscypha acuminata JAbut 1 Ekong 50
1481  [Andok Mouloundou frvingia wombolu Andok Mouloundou 50

5

4 - és
Generated by-CÉiScanner
Article 4 : Les essences ci-après sont interdites de l'exploitation. II s'agit de :

1205  |BongoH (Olon) Fagara heirzii Olon

1115  |Framiré Terminalia ivorensis Lidia

1210  |Longhi Gambeya africana Abam nyabessan
1208 Bubinga rose Guibourtia tesmanii Essin gang

1101 Acajou à grandes folioles Khaya gramdifoliola Ho mangona / Dain
1600  |Ekop ngombé M Didelotia Unifoliolaia Ekop ngombé mamelle
1408 |Abam Evele Gambeya perpulchra Abam

1419  |Abam vrai Gambeya lacourtiana Abam vrai

1905 |Tali Yaoundé Erythropleum suaveolens Elon Yaoundé / Ganda
1333 [Mukul ungu lutranetia congolensis Adjap élang

1409  |Abam fruit jaune Gambeya gigantea Abam fruit jaune

1870  |Onzabili M HAnirocaryon micrasler Angongui

Article 5- Toute autre ess

ence non citée dans le

premier tableau et non spécifiée

«interdite à l'exploitation dans cette concession ?, peut être exploitée au diamètre
minimum d'exploitabilité administratif.

Article 6 .-: Pour prétendre jouir du droit d'exploiter la concession forestière qui lui est
attribuée, le concessionnaire s'engage à y effectuer, à ses frais, conformément aux

normes en vigueur, et sous le contrôle technique de l'Administration Chargée des Forêts,
les travaux ci-après:

-_ l'ouverture et la matérialisation des limites de la concession Conformément aux
dispositions de l'arrêté 0222/A/MINEF du 25 mai 2001, Susvisée:

-_ l'ouverture et la matérialisation des limites des assiettes annuelles de coupe, en
prélude à leur exploitation .

- l'inventaire d'exploitation sur les Superficies annuelles à Ouvrir en dénombrant
les tiges par classes de diamètre d'amplitude 10 em :

- la remise du plan annuel d'opération, en vue de l'obtention du Permis annuel
d'opération ;

- le maintien en état de fonctionnement d'une unité de transformation des bois
extraits de la concession ou s'il n'est pas Propriétaire d'une unité de
transformation, la présentation d'un contrat notarié de Partenariat avec un

industriel disposant d'une capacité de transformation excédentaire, en vue de la
transformation des bois issus de la concession ;

- la production du plan de gestion quinquennal.

Article 7.-: Le concessionnaire est tenu de respecter les prescriptions du plan
d'aménagement approuvé, sous réserve de toute modification ultérieure dudit plan

approuvée par l'administration en Charge des forêts. I] s'agit notamment :
e.

- des diamètres d'exploitabilité aménagement ;
-__ le non abattage des essences interdites à l'exploitation  Æ&.
° Generated by CamScanner

7 ë
-__ du parcellaire d'aménagement.

Article 8.-: (1) Le concessionnaire prépare et soumet à l'Administration chargée des
forêts pour approbation, toutes modifications et révisions du plan d'aménagement et du
plan de gestion quinquennal.

(2) Les prescriptions du plan d'aménagement, du plan de gestion
quinquennal en vigueur et des plans annuels d'opération sont considérés, à compter de
leur approbation par l'Administration chargée des Forêts, comme faisant partie des
obligations du présent cahier des charges.

Article 9.- : Le concessionnaire s'engage à

remettre, à la fin de chaque semaine, les feuillets du carnet de chantier au
Délégué Départemental de l'administration en charge des forêts (article 125 (2)
du Décret 95/531/PM du 23 août 1995) :

soumettre semestriellement, au plus tard un (1) mois après la fin de la période
concernée, à l'administration chargée des forêts un rapport sur l'état
d'avancement des activités d'exploitation ( Art. 73 (1) du Décret 95/531/PM du
23 août 1995) ;

adresser au Ministre chargé des forêts, dans un délai d'un (1) mois après la fin
de l'exercice budgétaire, un rapport annuel suivant le canevas établi par
l'administration chargée des forêts (article 120 du Décret 95/531/PM du 23 août
1995) ;

payer l'ensemble des charges fiscales conformément à la législation en vigueur.

Article 10.- : Le concessionnaire s'engage à

- adopter un règlement intérieur pour interdire la chasse des espèces
complètement protégées ; interdire le transport de la viande de chasse par les
véhicules de services ; n'autoriser que les armes à feu légalement enregistrées,
interdire aux employés et à leurs familles de vendre/acheter de la viande de
chasse; obliger tous les employés à coopérer avec les agents de
l'administration chargés du contrôle.

Construire des postes de barrière de contrôle aux points de passage obligé sur
les routes en activité dans la concession, et la fermeture des routes après

exploitation ;

Article 11.-: Le concessionnaire doit inscrire à la peinture et au marteau à chiffres:

(1) Sur chaque souche après abattage: le numéro et la ligne du carnet de
chantier ainsi que la date d'abattage:;

(2) Sur chaque bille, le numéro et la ligne du carnet de chantier de même que le

numéro d'ordre correspondant à la position de la bille par rapport à la souche en
commençant par la bille de pied, ainsi que le numéro de la concession, la date d'abattage

et sa marque personnelle.
(3) Tout nouveau tronçonnage de bille implique la reproduction du même
numéro de position suivi de la mention "A" ou "B" suivant le cas.

Article 12.-: Toutes les étapes d'exploitation forestière et d'aménagement doivent être
réalisées en respectant les Normes d'intervention en milieu forestier.

TT ÿ © Generated by CamScanner
K OS Irvingia excelsa Andok osoé
Asila koufani {Kioro Muranthes chrysophylla L Asila koufani 50
Coula : © Coula cdutis Ewomé 50
Danbala _ Discoglypremna caloneura Dambala 50
Ekop naga akolodo n Brachystepia curycoma Ekop naga akolodo 60
Efok afum / Poré poré Sterculia tragacantha Efok akum 50
Efok ayous nkol Sterculia mildbracdii Efok ayous nkol 50
Ekong/Amvout Trichoscypha arborea Amvout 50
1600 [Popmeombé grandes ice NS ae mn
1635 [Essesang Ricinodendron heudelotii Essesang 50
1651  [Evoula/Evino Vitex grandifolia Evoula l 50
1327 JKumbi lLannea wehvitschit Ekoa 50
1728 |Moambé jaune Enantia chlorantha Mfo 50
1334  |Mutondo luntumia elastica INdamba 50
1868 |Omang bikodok Maranthes gabonensis Omang bikodok 50
1325 |Kondroti Rodognaphalon brevicuspe Ovounga 50
1895  |Ozouga Sacoglottis gabonensis Bidou LL 60
1449  [Akak Duboscia macrocarpa Akak 50
1462  |Akpa Tetrapleura tetraptera Akpa 50
1498 Fe / Dacryodes igaganga JAssa mingoung E 50 |
1517 JAtom Dacryodes macrophylla JAtom 50
1577 |Efok ahié Cola lateritia Efok ahié 50
1632 |Essak/ Alow kouaka Albizia glaberrima Essak / Sélé 50
1680  [Kanda grandes feuilles Beilschmiedia anacardioides _[Kanda grandes feuilles 50
1729 [Moka Ochthocosmus calothyrsus Moka 50
1423 | Abem osoé IBerlinia auriculata ave osoé | 50
1215 |Pao rosa Swartzia fistuloides Nom nsas b 50
1710 |Mbélé Kantou guereensis Mbélé | 50
1649  |Evoula nkol Vitex thyrsiflora Evoula nkol 50
(ic Kckelé Holoptelea grandis Avep élé F 60
1413  |Abam Littoral  Bertinia craibiana 50
1113 |Doussié Sanaga Afzelia Africana IMbanga Sanaga 80
1344 [Padouk blanc Pierocarpus mildbraedii Mbel afum 60
1665 Faro mens _ Daniellia klaïnei Nsou mezili 60
Ces diamètres sont pris à 1,30 m du sol ou immédiatement au-dessus des

contreforts.
TT ë ÿ —

* Generated by CamScanner
| MR EE SE GER EEE

FT 4

Article 13.-: L'usage du feu est interdit pour l'abattage des arbres.

Article 14.-: L'abattage doit s'effectuer de manière à occasionner le moins de bris
Possible d'arbres voisins.

Article 15.: Dans le cas où les voies d'évacuation de toute autre nature ouvertes par le
titulaire du titre d'exploitation croisent une voie publique, celui-ci est tenu de maintenir les
croisements en parfait élat de viabilité et de visibilité notamment par la signalisation du
croisement, la construction des dos d'âne, le dégagement de la végétation autour du
croisement)

Article 16.-: Le concessionnaire est autorisé à abattre tous les arbres dont l'évacuation
est rendue nécessaire par le tracé des routes d'évacuation ou pour la confection
d'ouvrages d'art. S'il s'agit d'arbres marchands, ils sont portés au carnet de chantier après
numérotage, mais ne donnent pas lieu au paiement du prix de vente et de toutes taxes
afférentes lorsqu'ils sont utilisés pour la construction de ponts ou d'ouvrages relatifs aux

routes forestières.

Article 17.-: Le concessionnaire est autorisé à couper tous bois légers nécessaires à
l'équipement en flotteurs de radeaux de bois lourds. Si ces équipements accessoires
constituent des bois marchands, ils sont soumis au paiement du prix de vente et des taxes
afférentes.

Article 18.-: Le concessionnaire est tenu d'effectuer la matérialisation des limites
artificielles de la concession et de chaque bloc quinquennal et assiette de coupe annuelle.
Les limites entre les UFE et les limites entre les assiettes annuelles de coupe sont
matérialisées par un layon de deux mètres de large où toute végétation herbacée,
arbustive et liane est coupée au ras du sol et où tous les arbres non protégés de moins de
quinze (15) cm de diamètre sont abattus. En outre, l'exploitant est tenu de marquer à la
peinture les arbres situés sur le layon. Les limites extérieures de l'UFA larges de 5 m
doivent être ouvertes dan les mêmes conditions.

Article 19.- : En matière de protection de l'environnement, le concessionnaire s'engage à
mettre en oeuvre au minimum les mesures Suivantes, qui sont définies dans les normes
d'intervention en milieu forestier :

(1) Routes et pistes : L'emprise des routes d'évacuation, et les densités des
routes et pistes seront réduites au maximum afin d'éviter des trouées importantes dans la
forêt.

(2) Ponts : Ils seront construits de manière à ne pas Changer les directions
naturelles des cours d'eau, afin de ne pas perturber l'alimentation en eau des populations,
et d'éviter les inondations permanentes qui sont préjudiciables à la survie des espèces
d'arbres non adaptées au milieu hydromorphe.

(3) Technique d'exploitation : || s'agira de minimiser au maximum les dégâts
causés par les chutes d'arbres, notamment par une orientation adéquate lors de
l'abattage.

(4) Usage des produits de traitement de bois : L'usage des produits toxiques de
traitement du bois se fera sous stricte surveillance de l'entreprise, dans le cadre des lois et
règlements en vigueur afin d'éviter la pollution des eaux et de la flore.

(5) Réduction de l'impact sur la faune Sauvage : le concessionnaire s'engage à
mettre à la disposition de son personnel, au prix coûtant, des sources de protéines autres Æ=

{  d

4 S __@.

* Generated by CamScanner
que la viande de chasse, Toutes les activités liées à la chasse commerciale sont interdites
dans le cadre de l'exploitation forestière Il s'agit notamment de la chasse elle-même, du
commerce de la viande, du transport par des véhicules de la société, et du commerce
d'armes Ou de munitions. Le concessionnaire informera le personnel et appliquera un
régime disciplinaire strict à l'égard de tout agent contrevenant.

Article 20.- : Toute infraction constatée dans l'exploitation de la concession forestière
SuSvisée sera réprimée conformément aux dispositions réglementaires en vigueur.

Article 21.-: Le concessionnaire déclare avoir pris connaissance de toutes les clauses et
conditions du présent cahier des charges déclare en accepter sans réserve toutes les
dispositions.

B - CLAUSES PARTICULIÈRES
Article 22: Charges financières
Ces charges sont fixées pour chaque année budgétaire par la Loi de Finances. Le

paiement de ces charges se fait conformément à la réglementation en vigueur. Les
charges financières comprennent :

CHARGE FINANCIÈRE où TAXE TAUX
La redevance forestière annuelle Taux plancher fixé par la Loi de Finances (1 000
assise sur la superficie FCFA/ha/an) plus l'offre additionnelle du titulaire de

1650 FCFAha/an = 2650 FCFA/ha/an
La taxe d'abattage Fixé par la Loi de Finances
La taxe à l'exportation Fixé par la Loi de Finances

Article 23: Le Directeur des Forêts est chargé de contrôler l'exécution du présent cahier
des charges qui prend effet à compter de sa date de signature. 7.

LE TITULAIRE DE LA LE MINISTRE DES FORETS
CONCESSION FORESTIERE En:

LU ET APPROUVÉ

Generated by CamScanner
